         Case 1:19-cv-07136-LLS Document 332 Filed 09/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AMERICAN BROADCASTING
 COMPANIES, INC., et al.

                               Plaintiffs,                    Case No. 19-cv-7136-LLS

                       v.

 DAVID R. GOODFRIEND, et al.,

                               Defendants.


                     DECLARATION OF ELIZABETH E. BRENCKMAN
            IN SUPPORT OF MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

       I, Elizabeth E. Brenckman, declare under penalty of perjury, pursuant to 28 U.S.C. §

1746, as follows:

       1.      I am a partner with the law firm of Orrick, Herrington, and Sutcliffe LLP

(“Orrick”). I submit this declaration in support of my motion to withdraw as counsel of record

for Defendants David R. Goodfriend and Sports Fans Coalition NY, Inc.

       2.      The reason for my withdrawal is that I am ending my employment with Orrick,

which continues to represent Defendants in this action. David R. Goodfriend and Sports Fans

Coalition NY, Inc. will continue to be represented in this action by David Hosp, Caroline

Simmons, Mark Puzella, Sheryl Garko, Erin Leach, Laura Najemy, Lindsay Rindskopf and

Shane Anderson of Orrick.

       3.      I am not asserting a retaining or charging lien in connection with this action.

       4.      Accordingly, my withdrawal will not cause or result in any delay or prejudice

given the ongoing representation of Defendants by Orrick.
       Case 1:19-cv-07136-LLS Document 332 Filed 09/03/21 Page 2 of 2




      I declare under penalty of perjury that the foregoing is true and correct.




Dated: New York, New York
       September 3, 2021




                                                   /s/ Elizabeth E. Brenckman
                                                   Elizabeth E. Brenckman
